Per Curiam:
We think that the Tax Commission rightfully determined, under People ex rel. Alpha P. C. Co. v. Knapp (230 N. Y. 48), that the amendment of 1918, † limiting a valuation of corporate stocks to ten per cent of the aggregate value of the real and tangible personal property, was unconstitutional, and did not apply. We think, however, that under the same authority the Tax Commission should not have included in the total net income the income derived from bonds owned by the relator. We also think that the Court of Appeals, by its expressed declarations in its opinion in the case of People ex rel. Bass, Ratcliff, etc., v. Tax Commission (232 N. Y. 42) did not deal with either of the questions presented here. H. T. Kellogg, Acting P. J., Van Kirk, Hinman and Hasbrouck, JJ., concur. Determination annulled and matter remitted to the State Tax Commission, without costs.

 See Laws of 1918, chaps. 276,417, amdg. Tax Law, art. 9-A, as added by Laws of 1917, chap. 726.— [Rep.